On Application for Rehearing.
En Banc.
PER CURIAM.
By application for rehearing, the appellee-Department has called to our attention that inadvertently we assessed the costs of appeal to appellee instead of to the itnsuccessful defendant-appellant.
Our original decree herein is amended so as to assess Hammy Fontenot, the defendant-appellant, with the costs of the appeal. As amended, our original decree is reinstated.
The defendant-appellant is reserved the right to apply for further rehearing.
Original decree amended, and application for rehearing denied.